ODETAILED ACTION
This Non-Final Office Action is in response to claims filed 3/19/2019.
Claims 1-10 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/19/2019 has been considered by the examiner.
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  
Claim 1 recites that the control part make a determined result (emphasis added). It is recommended to amend the limitation of “make” to recite “makes,” so as to more clearly recite the claimed invention.
Claim 5 recites wherein when the specified area is a 20yellow line (emphasis added). The limitation of “when” should be removed.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2-5 and 7-10 are rejected under 35 U.S.C. 112(b) for incorporating the errors of claims 1 and 6 by dependency. 
Specifically, claim 1 recites the limitation of when the host vehicle enters the first lane, the control part make a determined result whether the host vehicle is able to enter the specified area (emphasis added). The language of this limitation does not reflect the description provided in the specification. In ¶0014-0015 of the specification filed 3/19/2019, with respect to Figure 2, the Applicant describes the first lane, defined as the innermost lane in both the specification and the claims, as being a target lane to which the host vehicle desires to enter. Therefore, the determination of whether the host vehicle is able to enter the specified area is not performed “when the host vehicle enters the first lane,” but in response to the host vehicle designating its target lane as the first lane, according to the description provided in the specification. Claim 6 is rejected for similar reasons.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Russell et al. (US 2018/0105174 A1), hereinafter Russell.
Russell has been identified as the most relevant prior art, given that it teaches both possible interpretations discussed in the rejections under 35 U.S.C. 112(b). Amendments in light of the rejections under 35 U.S.C. 112(b) may generate a broader search of the claimed invention.
Claim 1
Russell discloses the claimed vehicle control apparatus (see at least Figure 1), comprising: 
a surrounding detection part (i.e. perception system 172), detecting a surrounding status of a host vehicle (i.e. vehicle 100) (see at least ¶0045); and
a control part (i.e. computing devices 110), performing a moving control of the host vehicle according to the surrounding 5status (see at least ¶0067, regarding computing devices periodically determine a speed plan for maneuvering vehicle 100 from information of the perception system 172), wherein in a road system (see Figure 8B) including a first road (i.e. road depicted horizontally that comprises lanes of traffic 830, 832, and 834) and a second road (i.e. road depicted vertically as intersecting with the “first road”) intersected with the first road that includes a first lane (i.e. lane of traffic 834) that is an innermost lane, a second lane (i.e. lane of traffic 832) that is an opposite lane of the first lane and a specified area (i.e. area depicted between adjusted polygons 842’ and 844’) arranged between the first and the second lanes (see Figure 8B, depicting the claimed arrangement of lanes with respect to the “first road”), when the host vehicle enters the first lane (i.e. when route 870 is configured to travel through lane of traffic 834 - see rejection under 35 U.S.C. 112(b) regarding this limitation), the control part make a determined result whether the host vehicle can 10enter the specified area or not according to a traffic situation of the second lane (see at least ¶0085-0086, regarding the vehicle must pass through keep clear regions 840 and 842’ before stopping in the region between 842’ and 844’ defined by its generated speed plan, where a determination of whether or not the vehicle can avoid stopping in the keep clear regions is made for generating a feasible speed plan, as described in ¶0074-0077, and the speed plan is continuously determined from information from the vehicle’s perception system, as described in ¶0066), and performs the moving control according to the determined result (see at least ¶0078, regarding the speed plan is used to control the vehicle). 
Given the issues discussed in the rejection under 35 U.S.C. 112(b), Russell is applied to the limitation of when the host vehicle enters the first lane with respect to the disclosure provided in the specification, so as to ignore the literal language of this limitation. However, Russell may also be applied to the literal language of this limitation by applying the lane of traffic 832 to teach the “first lane” and the lane of traffic 834 to teach the “second lane,” such that when the host vehicle enters the first lane (i.e. passes through keep clear region 842’ of lane of traffic 834), the control part make a determined result whether the host vehicle can 10enter the specified area or not according to a traffic situation of the second lane (see at least ¶0085-0086, regarding the vehicle must pass through keep clear regions 840 and 842’ before stopping in the region between 842’ and 844’ so as to wait for traffic approaching vehicle 100 from lane of traffic 834, defined by its generated speed plan, where a determination of whether or not the vehicle can avoid stopping in the keep clear regions is made for generating a feasible speed plan, as described in ¶0074-0077, and the speed plan is continuously determined from information from the vehicle’s perception system, as described in ¶0066).
Claims 2 and 7
Russell further discloses that after the vehicle moves to the specified area, the control part determines whether the vehicle can enter the first lane or not according to a traffic situation of the first lane (see at least ¶0066, regarding that the speed plan is continuously determined from information from the vehicle’s perception system, where 
Claims 3 and 8
Russell further discloses that after the vehicle moves to the specified area, the control part performs a lane change to enter the first lane (see at least ¶0078, regarding the speed plan is used to control the vehicle, where the vehicle follows route 870, as described in ¶0086, with respect to Figure 8B, depicting route 870 as entering lane of traffic 834).
Claims 4 and 9
Russell further discloses that the control part determines whether the specified area is safe for entering (see at least ¶0071, regarding a feasible speed plan is determined to be safe for the passenger).
Claim 6
Russell discloses the claimed vehicle control method, as discussed in the rejection of claim 1 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Russell in view of Official Notice.
Claims 5 and 10
Russell further discloses that the specified area is an area between keep clear regions 844’ and 842’ between a divided median in ¶0085, with respect to Figure 8B. Russell does not depict this area as including a yellow line; however, a yellow line is commonly known to divide traffic traveling in opposing directions, and it would be capable of instant and unquestionable demonstration to incorporate a yellow line in the area between keep clear regions 844’ and 842’ in Figure 8B. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the road depicted horizontally in Figure 8B, so as to incorporate a yellow line dividing the lane of traffic 834 from the lane of traffic 832, with the predictable result of providing a known visible indicator that divides traffic traveling in opposing directions.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All references listed in the PTO-892 form should be considered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766.  The examiner can normally be reached on Monday-Friday, 6 am-3 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661